John M. Fogleman, seized of a tract of land, died intestate, leaving the plaintiff and the defendant his only heirs at law. In April, 1924, the plaintiff brought a proceeding before the clerk to have the land sold for partition. A commissioner sold the land under order of the court and made his report, but afterwards there were two other sales. The report of the third sale was confirmed 28 December, 1925. The purchaser demanded of the defendant the possession of the property and subsequently filed a petition for a writ of possession and the writ was issued on 17 February, 1926. Soon thereafter the defendant filed a petition asking that the order of confirmation be rescinded and the writ of possession recalled. Upon affidavits filed in the cause his Honor found as facts that the property had been duly advertised and sold, that the sale had been confirmed and a deed made to the purchaser, and that the purchaser had conveyed the land as security for borrowed money; and upon these facts the petitioner's motion was denied. In this we find nothing of which the defendant can justly complain. The judgment is
Affirmed. *Page 826